Citation Nr: 1135816	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected right index finger injury residuals.

2.  Entitlement to a compensable disability rating for service-connected left thumb injury residuals.

3.  Entitlement to Individual Unemployability (TDIU) benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1991. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A March 2006 rating decision denied the Veteran's claim seeking increased disability ratings and TDIU benefits.  In February 2008, the Veteran and his representative presented testimony in support of the Veteran's claims at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

In a September 2008 decision, the Board remanded the claims on appeal.  In a January 2009 rating decision, the RO granted a 10 percent disability rating for the Veteran's service-connected right index finger injury residuals.     

The issues of entitlement to a compensable disability rating for the Veteran's service-connected left thumb injury residuals and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right index finger injury residuals include reported pain and swelling and limited range of motion with diminished grip, grasp and dexterity in the right hand.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the service-connected right index finger injury residuals disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a disability rating in excess of 10 percent for service-connected right index finger injury residuals.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further development.  Specifically, the Board's September 2008 remand ordered VBA to provide the Veteran with an orthopedic examination of the right index finger.  The examiner was directed to review the Veteran's VA claims folder, examine the Veteran and provide a detailed description of the current right index finger disability, including a description that described how near the "tips of the fingers can approximate the proximal transverse crease of palm," as stated in 38 C.F.R. § 4.71 Plate III.  

The record now includes the December 2008 VA orthopedist's examination report that includes a description of the approximate distance the Veteran's right index finger came to touching the right palm.  As described in greater detail below, the Board finds that the December 2008 VA examiner's report is sufficient to render a decision in the Veteran's case.  For those reasons, the Board finds that VBA substantially complied with the Board's September 2009 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the Veteran in a March 2005 letter about the information and evidence that is necessary to substantiate his claim for an increased disability rating.  The Veteran and his representative addressed the specific rating criteria for his claim at the February 2008 video conference hearing.   In a June 2005 letter, the Veteran was informed of the information and evidence that is necessary to require consideration of a disability on an extraschedular basis.  The Veteran was also informed that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records, and he was informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.   Finally, the Veteran was informed of how VA determines a disability rating and an effective date in letters dated March 2006 and November 2008.

The Veteran's service treatment records as well as all pertinent private medical records identified by the Veteran and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran was provided medical examinations to include those provided in November 2005 and December 2008.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board last observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As noted in the Introduction, the Veteran and his representative presented evidence and testimony at a February 2008 video-conference hearing before the undersigned VLJ.  The Board next addresses the merits of the Veteran's claim.

The Veteran essentially seeks a disability rating in excess of 10 percent for his service-connected right index finger injury residuals.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's service-connected right finger disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5229 [Index or long finger, limitation of motion].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5229 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case.  The December 2008 VA examiner described that the Veteran's right index finger was manifested by reported pain and swelling and limited range of motion with diminished grip, grasp and dexterity in the right hand.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5229.

Diagnostic Code 5229 provides a 10 percent disability rating when the evidence shows a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flex to the extent possible, or; with extension limited by more than 30 degrees.  That is the only schedular disability rating provided by Diagnostic Code 5229; there is no higher disability rating provided.  As noted, the Veteran is currently assigned the maximum 10 percent disability rating under Diagnostic Code 5229.  As such, the Board is unable to grant a higher schedular rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on
symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under Diagnostic Code 5259.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in this case.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The Court further observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

The record reveals that the Veteran's most recent claim for an increased disability rating for his right finger was filed on 3 January 2005.  The Veteran's disability rating for his right finger was increased to the statutory maximum of 10 percent effective 12 December 2008, the date of the most recent VA examination.   Thus, the evidence must show that a compensable disability rating was warranted between 3 January 2004 and 12 December 2008.  
 
In essence, the evidence of record, to include a 5 November 2005 x-ray examination report showing degenerative changes in the first metacarpophalngeal joint and decreased range of motion of the right index finger reported in a December 2005 VA examination report, as well as other VA medical treatment reports, indicates that the Veteran's service-connected disabilities did not reach the level of disability required for a compensable disability rating until the December 2008 VA examination.  

The Board observes that arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Under Diagnostic Code 5003 [degenerative arthritis], arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  For the purpose of rating disabilities due to arthritis, the first metacarpophalngeal joint is not considered, by itself, a major joint.  See 38 C.F.R. § 4.45 (2010).  The Board observes that 38 C.F.R. § 4.45 provides that "multiple involvements of the interphalangeal joints can be considered to be "groups of minor joints, ratable on a parity with major joints."  There is, however, no evidence that any other joint of the Veteran's right index finger is involved.  Thus, the record shows there were no clinical findings sufficient to justify the assignment of a higher disability rating before December 2008.  Accordingly, there will be no staged ratings assigned.

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2010), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

As discussed above, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right index finger disability and the Board has determined that the schedular provisions specifically address the Veteran's disability.  

Since the Board has found that the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board briefly notes that the evidence in this case does not demonstrate that the Veteran has required frequent hospitalization because of his right finger disability or that it has caused a marked interference with his ability to be employed. See 38 C.F.R. § 3.321(b)(1).  The evidence shows that his service-connected back disability was the basis for his retirement from VA.  That issue is remanded as a part of the Veteran's claim for TDIU benefits.  


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected right index finger injury residuals is denied.


REMAND

Reasons for remand

After the Veteran's VA claims folder had been transferred to the Board, the Veteran submitted new evidence in support of his claim for a compensable disability rating for service-connected left thumb injury residuals.  Specifically, the Board received a February 2009 medical report from Dr. J.K, D.O., and a December 2008 statement from the Veteran's wife both concerning the Veteran's left thumb.  There is nothing in the record to indicate that the Veteran waived his right to have the evidence considered by the RO before the Board considers it.  38 C.F.R. § 20.1304 (2010) provides that the agency of original jurisdiction must consider any new evidence received by the Board after certification of an appeal to the Board. For that reason, the claim for entitlement to a compensable disability rating for service-connected left thumb injury disability must be remanded to the RO for consideration of new evidence received by the Board without waiver submitted by the Veteran.

Because the issue of TDIU benefits may be affected by the RO's decision regarding the left thumb, the two issues are inextricably intertwined.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation]. That is, resolution of the claim under 38 C.F.R. §§ 3.324 and 4.16 is dependent upon resolution the increased disability rating issue under consideration.  

In passing, the Board notes that in the January 2009 Supplemental Statement of the Case, the RO found that "there is no evidence that [the Veteran's] service-connected conditions preclude you from all types of gainful employment."  The Board observes that the statement may confuse the issue of what is required, but further observes that the RO properly noted in the following paragraph that the evidence must show that the Veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  

To the extent that the two statements are inconsistent, the Board, in an attempt to clarify the inconsistency, merely points out that a finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

Accordingly, the case is REMANDED for the following action:

1.   VBA must provide the Veteran with written notice that he may provide further evidence in support of his claim.  Any such evidence not already of record shall be associated with the Veteran's VA claims folder.

2.  VBA shall ensure that all VA medical treatment records pertaining to the Veteran's service-connected disabilities not already of record are associated with the Veteran's VA claims folder.

3.  Following the foregoing, VBA shall readjudicate the Veteran's claims for a compensable disability rating for service-connected left thumb injury residuals and TDIU benefits.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


